DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claim(s) 42-50,52-59,62, 63 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Zbinden et al (US 2017/0077643),
With regard to claim 42, 63, Zbinden et al disclose (Fig. 3, 7), cage assembly comprising: a cage (10, 100) including a top wall and a bottom wall; an electrical receptacle (20, 120) positioned between the top wall and the bottom wall such that the electrical receptacle floats within the cage in opposite directions between the top wall and the bottom wall;
the upper and lower connectors 20a, 20b can be mounted to surfaces 19a, 19b of heat sinks 12a, 12b so that the upper and lower connectors 20a, 20b can move in directions parallel to surfaces 19a, 19b of the heat sinks 12a, 12b. Similarly the connectors 20a, 20b can be mounted within the length of the heat dissipation module 10 in such a way, with guides or grooves for examples but not so limited, that the connectors 20a, 20b are free to move in a direction parallel or  and a compression connector:
a/ (in Fig. 4;) 14a, 14b allows vertical floats of receptacle 20a, 20b which are fixedly attached to PCB 50) or
b/(elastic cantilever of 128; Fig. 12, 14) electrically connected to the electrical receptacle.(Please see an annotated Fig. 12 at Non-Final OA on 10/15/20)


With regard to claim 44, Zbinden et al disclose arms (14a, 14b) extending from the bottom wall; wherein at least one of the arms is engageable with a bottom surface of a transceiver (30) when the transceiver is inserted into the cage assembly, and at least another one of the arms is engageable with a bottom surface of the intermediate substrate.
With regard to claim 45, Zbinden et al disclose (Fig. 6) a heat exchanger (12) fixed to the top wall of the cage; wherein a top surface of a transceiver (30) is biased towards a bottom surface of the heat exchanger when the transceiver is inserted into the cage assembly.
With regard to claim 46, Zbinden et al disclose (Fig. 5c) the top surface of the transceiver contacts the bottom surface of the heat exchanger (12) through an opening in the cage when the transceiver is inserted into the cage assembly.
With regard to claim 47, Zbinden et al disclose (Fig. 19) the compression connector includes contacts that contact a bottom of the intermediate substrate.
With regard to claim 48, Zbinden et al disclose (Fig. 19) the cage includes a stop that engages the intermediate substrate to ensure that a contact of the compression connector maintains electrical connection to the intermediate substrate (Please see an annotated Fig. 19 at Non-Final OA  on 10/15/20).
With regard to claim 49, Zbinden et al disclose (Fig. 5c) the cage includes at least one guidethat allows the electrical receptacle to float in the opposite directions between the top wall and
the bottom wall. Similarly the connectors 20a, 20b can be mounted within the length of the heat dissipation module 10 in such a way, with guides or grooves for examples but not so limited, that the connectors 20a, 20b are free to move in a direction parallel or substantially parallel to surface 19a, 19b of the heat sinks 12a, 12b.

With regard to claim 53, Zbinden et al disclose (Fig. 5c, 6) cage assembly comprising: a cage including a top wall and a bottom wall;
an electrical receptacle (20, 120) configured to receive a transceiver (30) and positioned between the top wall and the bottom wall such that the electrical receptacle floats within the cage in opposite directions between the top wall and the bottom wall; and
an intermediate substrate (50) on which the electrical receptacle is mounted; and a heat exchanger (12)fixed to the top wall of the cage; wherein
the intermediate substrate floats with the electrical receptacle within the cage in the opposite directions between the top wall and the bottom wall,;
when the transceiver is inserted into the cage assembly, a top surface of the transceiver is biased towards a bottom surface of the heat exchanger and contacts the bottom surface of the heat exchanger through an opening (a mounting opening )  in the cage.
 With regard to claims 54, Zbinden et al disclose all of the limitations as applied to claim 43 above.
With regard to claim 55, Zbinden et al disclose all of the limitations as applied to claims 53 and 
44    above
With regard to claim 58, Zbinden et al disclose all of the limitations as applied to claims 42 and
48    above.
With regard to claim 59, Zbinden et al disclose all of the limitations as applied to claims 42 and
49    above.
With regard to claim 62, Zbinden et al disclose all of the limitations as applied to claims 42 and
 52 above.
Claim(s) 63 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Hashiguchi ( US 9,281,597)

a PCB (100’) electrically connected to the compression connector (63); and a receptacle connector (61) electrically connected to the PCB; wherein the PCB and the receptacle connector move together in first and second directions; and both the PCB and the receptacle connector are biased in the first direction.
Claim(s) 53-55,58-62 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by 
With regard to claim 53 ,Briant et al disclose cage assembly comprising: a cage (108) including a top wall and a bottom wall;
an electrical receptacle (106) configured to receive a transceiver (138) and positioned between the top wall and the bottom wall such that the electrical receptacle floats ( within the cage in opposite directions between the top wall and the bottom wall; and
an intermediate substrate (150) on which the electrical receptacle is mounted; and a heat exchanger fixed to the top wall of the cage; wherein
the intermediate substrate floats with the electrical receptacle within the cage in the opposite directions between the top wall and the bottom wall,;
when the transceiver is inserted into the cage assembly, a top surface of the transceiver
is biased towards a bottom surface of the heat exchanger and contacts the bottom surface of

the heat exchanger through an opening in the cage.

Claim 54 (previously presented): The cage assembly of claim 53, further comprising a compression connector that includes contacts that contact a bottom of the intermediate substrate.



at least one of the arms is engageable with a bottom surface of a-the transceiver when the transceiver is inserted into the cage assembly, and at least another one of the arms is engageable with a bottom surface of the intermediate substrate.
Claim 58 (previously presented): The cage assembly of claim 54, wherein the cage includes a stop that engages the intermediate substrate to ensure that a contact of the compression connector maintains electrical connection to the intermediate substrate.

Claim 59 (previously presented): The cage assembly of claim 53, wherein the cage includes at least one guide that allows the electrical receptacle to float in the opposite directions between the top wall and the bottom wall.

Claim 60 (previously presented): The cage assembly of claim 59, wherein the at least one guide engages with a groove in the intermediate substrate.

Claim 61 (previously presented): The cage assembly of claim 59, further comprising a grommet that connects cables to the electrical receptacle; wherein the at least one guide engages with a slot in the grommet.

Claim 62 (previously presented): The cage assembly of claim 53, further comprising cables connected to the electrical receptacle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 50, 51,60, 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden et al in view of Sayre et al (US 2016/0218455).
With regard to claim 50 Zbinden do not explicitly disclose an attachment of the cage to the substrate.
Sayre et al disclose the at least one guide engages with a groove in the substrate.
guide groove
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize guide-groove mechanism, as taught by Sayre et al , to effectively assemble the system
With regard to claim 51, Sayre et al disclose a grommet (34) that connects cables (76) to the electrical receptacle;
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a, as taught by Sayre et al , to provide a secure,
snap fit over the second housing (33) and/or to be inserted into the second housing (33).
With regard to claim 60, Zbinden et al-Sayre disclose all of the limitations as applied to claim
50  above.
With regard to claim 61, Zbinden et a-Sayrel disclose all of the limitations as applied to claim 51
above.
Claims 53-55,58-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden et al in view of Briant et al( US 9,620,906)
With regard to claim 53, Zbinden et al disclose (Fig. 5c, 6, 7) cage assembly comprising: a cage including a top wall and a bottom wall;

an intermediate substrate (50) on which the electrical receptacle is mounted; and a heat exchanger (12)fixed to the top wall of the cage (Fig. 7); wherein
the intermediate substrate floats with the electrical receptacle within the cage in the opposite directions between the top wall and the bottom wall,;
when the transceiver is inserted into the cage assembly, a top surface of the transceiver is biased towards a bottom surface of the heat exchanger.
Zbinden et al  do not  disclose that that transmitter contacts the bottom surface of the heat exchanger (12, Fig. 7) through an opening in top side of  the cage.
Briant et al disclose (Fig. 2) an opening in top side of  the cage.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the cage’s  top side with opening  , as taught by Brian et al      , to improve heat distribution In an exemplary embodiment, the module cavity 120 is at least partially open (for example, includes openings) at the front end 110 and the rear end 112, generally in line with the fins 124, to allow airflow through the module cavity 120 to enhance heat transfer Briant et al
 With regard to claims 54, Zbinden et al disclose all of the limitations as applied to claim 43 above.
With regard to claim 55, Zbinden et al disclose all of the limitations as applied to claims 53 and 
44    above
With regard to claim 58, Zbinden et al disclose all of the limitations as applied to claims 42 and
48    above.
With regard to claim 59, Zbinden et al disclose all of the limitations as applied to claims 42 and

With regard to claim 62, Zbinden et al disclose all of the limitations as applied to claims 42 and
 52 above.
Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 
The Applicants argue that  Zbinden et al. does not disclose that the springs 14a, 14b could or should have provided any electrical connection to any electrical receptacle or PCB, in contrast to the compression connector of Applicant's claimed invention. 
However, in Zbinden et al, heat sinks 12a and 12b , which are electrically connected to each other through springs 14a, 14b, provide electromagnetic shielding (para. 0072). The springs are normally compressed to mechanically and electrically connect forming a compression connector .
According to para, [0074] Also shown in FIG. 4 are two springs 14a, 14b. The springs 14a, 14b ensure robust physical contact between the heat sink 12a, 12b and the transceivers 30a, 30b, which are the major heat generating components. The springs 14a, 14b force the upper and lower transceivers 30a, 30b against their respective heat sinks 12a, 12b. This ensures a low-impedance thermal path between the transceivers 30a, 30b and the heat sinks 12a, 12b, minimizing the operational temperature of the transceivers 30a, 30b. (para.0074)
Regarding claim 53 being rejected over Zbinden , the Applicants argue that the prior art do not disclose opening in the cage.
However, a location of theopening is not specified. It was interpreted that an opening at front end of the cage improve heat transfer. 

Regarding claim 63 being rejected over Hashiguchi, the Applicants argue that it is necessary to modify Hashiguchi's frame member 61 and plate-like member 63 to be separate connectors that are electrically connected to each other because doing so would require a complete re-design of Hashiguchi's connector 60, adding unnecessary costs and processing steps and making Hashiguchi's connector 60 needlessly more complicated without any apparent benefit.
However, it is not claimed that the compression connector and the receptacle connector are designed to be separate components.
Hence, the receptacle component 61 (a receptacle connector) and the compression component 63 (a compression connector) which are joined with the hinge portion 64 (Fig. 7 the frame member 61, the plate-like member 63, and a hinge portion 64 joining together one side of the frame member 61 and one side of the plate-like member 63 so that the frame member 61 and the plate-like member 63 can be opened and closed),do not contradict  claim 63 limitations.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004.  The examiner can normally be reached on 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								2/28/21